Title: Memorial from George Hammond, 22 July 1793
From: Hammond, George
To: Jefferson, Thomas


The undersigned, his Britannick Majesty’s Minister plenipotentiary to the United States, has the honor of representing to the Secretary of state, that he has received authentic information, that the brig (formerly the little Sarah, captured by the French frigate Ambuscade and now  named) the Democrat has left this port, and was seen on the morning of Friday last, the 19th. curt., in the act of chasing and bringing to a large ship, at the distance of about seven leagues to the southward of the Capes of Delaware.
The undersigned will content himself for the present, with merely asserting his knowledge, of this fact, and likewise of the circumstance of this vessel having been fitted out, armed, commissioned and manned, (with a crew as it is said amounting to about one hundred and twenty in number) in the port of Philadelphia; for the purpose of committing depredations on the property of the subjects, of the King his master, and of the other powers, now engaged in war with the present rulers of France.
In addition to this statement, the undersigned esteems it his duty to express his conviction, that these measures have been pursued not only without the approbation, but even without the privity, of the federal executive government. In fact he could not reconcile a contrary course of conduct on its part, with the assurances which the Secretary of state was pleased to make to him in his communication of the 15th. of May—“that the practice of commissioning, equipping and manning vessels in the ports of the United States, to cruize on any of the belligerent parties, was entirely disapproved, and that the government would take effectual measures to prevent a repetition of it”—or with the declaration contained in the Secretary of State’s letter to him of the 12th. of this month that “the President expected” that several vessels specified, of which the little Sarah or Democrat was the first mentioned, “should not be allowed to depart until his ultimate determination” respecting them “should be made known.”
Philadelphia 22 July 1793

Geo. Hammond

